Gardner, P. J.
The defendant was convicted on an indictment charging that she did keep, maintain, and carry on a lottery, scheme, and device for the hazarding of money and other things of value, and did possess bolita tickets, numbers tickets and bug tickets, used in connection with keeping and maintaining a lottery scheme and device, contrary to law. She filed an amended motion for a new trial, which was denied. Substantially, the evidence shows that certain officers searched the home of the defendant and found certain tickets in different parts of the house. On the trial the evidence was conflicting as to whether or not these were lottery tickets. There was considerable evidence regarding the tickets, but the tickets themselves were not introduced into evidence for the consideration of the jury. The record contains no evidence as to how the scheme or device charged was operated. There was no evidence that the crime charged was in operation at the time of the seizure of the tickets nor at the time of the trial. Counsel for the defendant specifically assigns error on the fact that all testimony concerning the tickets was without probative value, since the tickets themselves were not placed in evidence for the consideration of the jury. We agree with this view. See, in this connection, Arnold v. State, 85 Ga. App. 366 (69 S. E. 2d 615) and Pressley v. State, 205 Ga. 197(3a) (53 S. E. 2d 106).

Judgment reversed.


Townsend and Carlisle, JJ., concur.